          Case 3:19-cv-07651-EMC Document 81 Filed 01/15/20 Page 1 of 3




 1   WILMER CUTLER PICKERING                            WILMER CUTLER PICKERING
      HALE AND DORR LLP                                   HALE AND DORR LLP
 2   Mark D. Selwyn (SBN 244180)                        William F. Lee (pro hac vice)
 3   mark.selwyn@wilmerhale.com                         william.lee@wilmerhale.com
     950 Page Mill Road                                 Joseph J. Mueller (pro hac vice)
 4   Palo Alto, CA 94304                                joseph.mueller@wilmerhale.com
     Telephone: (650) 858-6000                          Timothy D. Syrett (pro hac vice)
 5   Fax: (650) 858-6100                                timothy.syrett@wilmerhale.com
                                                        60 State Street
 6   WILMER CUTLER PICKERING                            Boston, MA 02109
 7    HALE AND DORR LLP                                 Telephone: (617) 526-6000
     Leon B. Greenfield (pro hac vice)                  Fax: (617) 526-5000
 8   leon.greenfield@wilmerhale.com
     Amanda L. Major (pro hac vice)
 9   amanda.major@wilmerhale.com
     1875 Pennsylvania Avenue NW
10   Washington, DC 20006
11   Telephone: (202) 663-6000
     Fax: (202) 663-6363
12
     Attorneys for Plaintiffs
13   Intel Corporation and Apple Inc.
14                                   UNITED STATES DISTRICT COURT
15                             NORTHERN DISTRICT OF CALIFORNIA
16                                      SAN FRANCISCO DIVISION
17   INTEL CORPORATION, APPLE INC.,                     Case No. 3:19-cv-07651-EMC
18                      Plaintiff,
19   v.
                                                        CERTIFICATE OF SERVICE
20   FORTRESS INVESTMENT GROUP LLC,
     FORTRESS CREDIT CO. LLC, UNILOC 2017
21   LLC, UNILOC USA, INC., UNILOC
     LUXEMBOURG S.A.R.L., VLSI
22   TECHNOLOGY LLC, INVT SPE LLC,
     INVENTERGY GLOBAL, INC., DSS
23   TECHNOLOGY MANAGEMENT, INC., IXI
     IP, LLC, and SEVEN NETWORKS, LLC,
24
                        Defendants.
25

26

27          I, Mark D. Selwyn, hereby certify that true and correct copies of the Civil Cover Sheet,

28   Summons, and Complaint along with the other documents identified in Exhibit A attached hereto,

      Case No. 3:19-cv-07651-EMC                       1                    CERTIFICATE OF SERVICE
         Case 3:19-cv-07651-EMC Document 81 Filed 01/15/20 Page 2 of 3




 1   were served by electronic mail on Uniloc USA, Inc. and Uniloc Luxembourg S.A.R.L., care of

 2   Daniel Shulman, Lathrop GPM LLP, 500 IDS Center, 80 South 8th Street, Minneapolis, Minnesota
 3
     55402, on January 15, 2020. Mr. Shulman stated he was authorized to accept service of the
 4
     documents identified in Exhibit A on behalf of Uniloc USA, Inc. and Uniloc Luxembourg
 5
     S.A.R.L., and he further agreed to accept service on behalf of those parties by electronic mail.
 6

 7

 8   Dated: January 15, 2020                               Respectfully submitted,

 9
                                                           By: /s/ Mark D. Selwyn________
10                                                            Mark D. Selwyn (SBN 244180)
                                                              mark.selwyn@wilmerhale.com
11                                                            WILMER CUTLER PICKERING
                                                                 HALE AND DORR LLP
12                                                            950 Page Mill Road
                                                              Pal Alto, CA 94304
13                                                            Telephone: (650) 858-6000
                                                              Fax: (650) 585-6100
14
                                                              William F. Lee (pro hac vice)
15                                                            william.lee@wilmerhale.com
                                                              WILMER CUTLER PICKERING
16                                                              HALE AND DORR LLP
                                                              Joseph J. Mueller (pro hac vice)
17                                                            joseph.mueller@wilmerhale.com
                                                              Timothy D. Syrett (pro hac vice)
18                                                            timothy.syrett@wilmerhale.com
                                                              60 State Street
19                                                            Boston, MA 02109
                                                              Telephone: (617) 526-6000
20                                                            Fax: (617) 526-5000

21                                                            WILMER CUTLER PICKERING
                                                               HALE AND DORR LLP
22                                                            Leon G. Greenfield (pro hac vice)
                                                              leon.greenfield@wilmerhale.com
23                                                            Amanda L. Major (pro hac vice)
                                                              amanda.major@wilmerhale.com
24                                                            1875 Pennsylvania Avenue N.W.
                                                              Washington, DC 20006
25                                                            Telephone: (202) 663-6000
                                                              Fax: (202) 663-6363
26
                                                              Attorneys for Plaintiffs
27                                                            INTEL CORPORATION and APPLE INC.

28
     Case No. 3:19-cv-07651-EMC                        2                     CERTIFICATE OF SERVICE
          Case 3:19-cv-07651-EMC Document 81 Filed 01/15/20 Page 3 of 3




 1                                       CERTIFICATE OF SERVICE

 2              I hereby certify that I caused the foregoing document entitled Certificate of Service to be

 3   filed via the court’s CM/ECF system, which shall send notice to the counsel of record for the

 4   parties.

 5

 6   Dated: January 15, 2020                         Respectfully submitted,

 7

 8                                                   By: /s/ Mark D. Selwyn
 9                                                      Mark D. Selwyn

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     Case No. 3:19-cv-07651-EMC                           3                    CERTIFICATE OF SERVICE
